Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 24-28, drawn to a method for treating a mammal having Amyotrophic lateral sclerosis, classified in A61P25/28.
II.	Claims 47-51, drawn to a method for (1) regenerating dorsal spinal cord neurons, (2) generating new glutamatergic neurons, or (3) increasing circulation in the spinal cord, classified in A61K38/17.
III.	Claims 56-60, drawn to a method for (1) generating motor neurons, (2) reducing the number of microglia, or (3) reducing the number of reactive astrocytes, classified in A61P25/00.
IV.	Claims 73-77, drawn to a method for treating a mammal having spinal cord injury, classified in A61K38/00.

The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are distinct from each other because Invention I is drawn to a method for treating a mammal having Amyotrophic lateral sclerosis, whereas Invention II is drawn to a method for (1) regenerating dorsal spinal cord neurons, (2) generating new glutamatergic neurons, or (3) increasing circulation in the spinal cord.

Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are distinct from each other because Invention I is drawn to a method for treating a mammal having Amyotrophic lateral sclerosis, whereas Invention III is drawn to a method for (1) generating motor neurons, (2) reducing the number of microglia, or (3) reducing the number of reactive astrocytes.

Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are distinct from each other because Invention I is drawn to a method for treating a mammal having Amyotrophic lateral sclerosis, whereas Invention IV is drawn to a method for treating a mammal having spinal cord injury.

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are distinct from each other because Invention II is drawn to a method for (1) regenerating dorsal spinal cord neurons, (2) generating new glutamatergic neurons, or (3) increasing circulation in the spinal cord, whereas Invention III is drawn to a method for (1) generating motor neurons, (2) reducing the number of microglia, or (3) reducing the number of reactive astrocytes.

Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are distinct from each other because Invention II is drawn to a method for (1) regenerating dorsal spinal cord neurons, (2) generating new glutamatergic neurons, or (3) increasing circulation in the spinal cord, whereas Invention IV is drawn to a method for treating a mammal having spinal cord injury.

Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are distinct from each other because Invention III is drawn to a method for (1) generating motor neurons, (2) reducing the number of microglia, or (3) reducing the number of reactive astrocytes, whereas Invention IV is drawn to a method for treating a mammal having spinal cord injury.

    
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

This application contains claims directed to patentably distinct species. 
If electing Invention I, Applicants are required to pick:
a) One specific NeuroD1 polypeptide or fragment sequence encoded by defining each and every amino acid (please provide a SEQ ID); and
b) One specific expression vector (e.g. adeno-associated virus expression vector).

If electing Invention II, Applicants are required to pick:
a) One specific NeuroD1 polypeptide or fragment sequence encoded by defining each and every amino acid (please provide a SEQ ID);
b) One among (1), (2), and (3); and
c) One specific expression vector (e.g. adeno-associated virus expression vector).

If electing Invention III, Applicants are required to pick:
a) One specific NeuroD1polypeptide or fragment sequence encoded by defining each and every amino acid (please provide a SEQ ID);
b) One among (1), (2), and (3); and
c) One specific expression vector (e.g. adeno-associated virus expression vector).

If electing Invention IV, Applicants are required to pick:
a) One specific NeuroD1 polypeptide or fragment sequence encoded by defining each and every amino acid (please provide a SEQ ID);
b) One specific Dlx2 polypeptide or fragment sequence encoded by defining each and every amino acid (please provide a SEQ ID); and
c) One specific expression vector (e.g. adeno-associated virus expression vector).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species require the use of different search methodologies, require the use of different search databases, and are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658